Citation Nr: 0707163	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-04 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of a shrapnel 
wound.

Entitlement to service connection for a hernia.

Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on essentially continuous active duty from 
January to May 1944, and from December 1950 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That decision denied the 
claims of entitlement to service connection for residuals of 
a shrapnel wound, a hernia, and a prostate condition.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that the veteran suffers from service related 
residuals of a shrapnel wound.

2.  The preponderance of the competent evidence is against 
finding an etiological relationship between a hernia and the 
appellant's active duty service.

3.  The preponderance of the competent evidence is against 
finding an etiological relationship between a prostate 
condition and the appellant's active duty service.


CONCLUSIONS OF LAW

1.  Residuals of a shrapnel wound were neither incurred in 
nor aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

2.  A hernia was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

3.  A prostate condition was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability; and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the benefits sought on appeal.  The 
failure to provide notice of the type of evidence necessary 
to establish disability ratings or effective dates for the 
benefits sought on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  In this regard, the Board 
acknowledges the appellant's claim that he was treated for a 
shell fragment wound at St. Alban's Naval Hospital.  The 
Board notes, however, that service medical records from St. 
Alban's are of record, and they reveal no reference 
whatsoever to an in-service shell fragment wound.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims. 

The Board recognizes that the veteran was not provided a VA 
examination for his claims of entitlement to service 
connection for residuals of a shrapnel wound, a hernia, and a 
prostate condition.  In this regard, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he had suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this 
finding, the Federal Circuit noted the arguments made by the 
Secretary that a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection.  Paralyzed Veterans of 
America, et al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that residuals of 
a shrapnel wound, a hernia, and a prostate condition were 
incurred as a result of his military service.  As will be 
more fully explained below, service medical records are 
devoid of evidence of pertinent findings or diagnoses, and 
there is no post-service evidence of any of these disorders 
for almost 30 years following his separation from active 
duty.  For these reasons, the Board finds that a medical 
opinion is not necessary to decide the claims, in that any 
such opinion could not establish that the claimed 
disabilities originated in service.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (explaining that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Further, in the absence of medical evidence suggestive of a 
shrapnel wound, a hernia, or a prostate condition in service 
or for approximately three decades thereafter, referral of 
this case for a VA opinion as to whether any disorder 
originated in service would in essence place the reviewing 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links the veteran's aforementioned disorders to his period of 
service would necessarily be based solely on uncorroborated 
assertions by the appellant regarding his medical history.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In short, there 
is no suggestion, except by unsubstantiated allegation, that 
residuals of a shrapnel wound, a hernia, or a prostate 
condition may be associated with an established event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the statutory duties to assist the veteran and 
provide him notice, or the implementing regulations.  Hence, 
the Board finds that VA has fulfilled its VCAA obligations to 
the veteran.


The Claims

The veteran claims entitlement to service connection for 
residuals of a shrapnel wound, a hernia, and a prostate 
condition.  The RO denied these claims because the evidence 
of record fails to demonstrate that any of these disorders 
are related to the veteran's period of active duty or, in the 
case of residuals of a shrapnel wound, that there even is a 
current disability.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

Service medical records are negative for any evidence of a 
hernia.  The veteran has claimed to have been wounded by 
shrapnel in June 1944, February 1945, and/or June 1952.  
Service medical records for his periods of active duty (i.e., 
essentially continuously from January to May 1944, and from 
December 1950 to July 1956) are, however, devoid of any 
evidence of a shrapnel wound.  An April 1951 service medical 
record reports the diagnosis and treatment of an acute 
urethritis.  The veteran's June 1956 separation medical 
examination in connection with his retirement for unrelated 
medical reasons indicated nothing unusual or noteworthy as to 
his prostate; there is otherwise no evidence of a finding of 
a prostate disorder in service.  While a Navy Hospital record 
from the 1980's records the appellant's self reported history 
of an in-service shell fragment wound, no wound residuals 
were diagnosed, and there is no contemporaneous created 
documentary evidence verifying any in-service shrapnel wound 
injury.  
 
Moreover, there is no post-service medical evidence of 
residuals of a shrapnel wound, a hernia, or a prostate 
condition until almost 30 years after service.  Indeed, as to 
residuals of a shrapnel wound, even a confirming diagnosis of 
a current independent disability or, for that matter, any 
documentation of treatment for a related condition, is absent 
from the evidence of record.

None of the clinical treatment records on file suggests any 
relationship between the veteran's residuals of a shrapnel 
wound, a hernia, or a prostate condition and his period of 
service.  There is no medical evidence suggesting that any of 
those conditions are etiologically related to service. 
 Although the appellant and his representative contend that 
they are related to service, the record contains no probative 
medical or scientific evidence to support these contentions.  
Further, there is no indication that either the appellant or 
his representative is qualified through education, training 
or experience to offer medical opinions.  Their statements as 
to medical causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).

In summary, the evidence, when viewed as a whole, indicates 
that the veteran's residuals of a shrapnel wound, a hernia, 
and a prostate condition did not originate in service, but 
rather originated many years after service, and bear no 
etiological relationship to service.  38 C.F.R. §§ 3.159, 
3.303.

In light of the evidence preponderating against the claims, 
the benefit-of-the-doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The claims of entitlement to service connection for residuals 
of a shrapnel wound, a hernia, and a prostate condition are 
denied.
 
In reaching this decision the Board carefully considered the 
lay statement which attempts to corroborate the veteran's 
claim of a service incurred shell fragment wound.  The Board 
finds, however, that the probative value of this statement is 
outweighed by the service medical records which do not 
reflect any suggestion of such an in-service wound.  It is 
also outweighed by the conspicuous absence of a medical 
opinion linking a current disability due to a shell fragment 
wound to service.


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound is denied.

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for a prostate condition is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


